COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00292-CV


Jimmy D. Martin                        §    From the 30th District Court

                                       §    of Wichita County (179,075-A)
v.
                                       §    October 22, 2015

Jason Scholl                           §    Opinion by Justice Walker



                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Sue Walker____________________
                                      Justice Sue Walker